UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1450


SIDNEY B. HARR,

                  Plaintiff - Appellant,

          v.

RICHARD H. BRODHEAD; DAVID F. LEVI; DUKE UNIVERSITY,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.         Thomas David
Schroeder, District Judge. (1:11-cv-00263-TDS-JEP)


Submitted:   July 26, 2012                  Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sidney B. Harr, Appellant Pro Se.    Dixie Thomas Wells, ELLIS &
WINTERS, LLP, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sidney     B.   Harr   appeals       the     district      court’s          order

adopting     the    magistrate      judge’s           recommendation             to    grant

Defendant’s    Fed.   R.   Civ.     P.    12(b)(6)       motion      to   dismiss        his

complaint alleging Defendants violated his civil rights.                                 We

have   reviewed     the    record        and    find        no   reversible           error.

Accordingly, we deny Harr’s motion to schedule oral argument and

affirm the district court’s judgment.                 See Harr v. Brodhead, No.

1:11-cv-00263-TDS-JEP       (M.D.N.C.         March    5,    2012).         We    dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the     materials         before    the    court       and

argument would not aid the decisional process.



                                                                                  AFFIRMED




                                          2